Citation Nr: 0532838	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative joint disease of the lumbosacral spine, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial rating for left 
paracentral disc protrusion, status post fracture, with 
anterior wedging of the thoracic spine, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1990 to May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
degenerative joint disease of the lumbosacral spine, 
assigning a 20 percent evaluation, left paracentral disc 
protrusion, status post fracture, with anterior wedging of 
the thoracic spine, assigning a 20 percent evaluation, and 
GERD, initially rated as noncompensable.  In May 2001, the RO 
increased the evaluation for GERD to 10 percent disabling 
effective the date of the veteran's separation from service.  
The veteran continues to disagree with the level of 
disability assigned.

This case was previously before the Board in December 2003 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal with regard to the 
issue of an increased initial rating for GERD.  

The issue of entitlement to increased initial ratings for 
degenerative joint disease of the lumbosacral spine and left 
paracentral disc protrusion, status post fracture, with 
anterior wedging of the thoracic spine, currently evaluated 
as 20 percent disabling each, are addressed in the REMAND 
section below.




FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal with regard 
to the issue of an increased initial rating for GERD. 

2.  The veteran's GERD symptoms are not accompanied by 
substernal or arm or shoulder pain and are not productive of 
considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for increased rating for his GERD in the December 1999 rating 
decision, in the May 2001 statement of the case (SOC), and a 
supplemental statement of the case (SSOC) issued in January 
2005 as well as letters sent to the veteran in February 2001 
and April 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was done in the April 2004 letter when VA asked the veteran 
to send any information in his possession that pertains to 
his claim.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in January 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran which appear 
pertinent to the claim for increased rating for GERD have 
been obtained.  VA has provided examinations of the veteran 
in July 1999, March 2001 and May 2004.  He has been provided 
the opportunity to present evidence and testimony in hearings 
before a hearing officer at the RO and before a Veterans Law 
Judge, which he declined.  The veteran has not identified, 
and the record does not show that there are any unobtained 
records which could substantiate the veteran's claim for an 
increased rating.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim for increased rating for 
his GERD.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Legal Criteria- Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

Analysis

The RO evaluated the veteran's GERD analogous to Diagnostic 
Code 7346 for hiatal hernia as GERD does not have its own 
diagnostic code.  See 38 C.F.R. § 4.20 (evaluation of 
unlisted condition under closely related disease in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous).  A 60 percent 
evaluation is for hiatal hernia symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent evaluation is for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, (emphasis added) productive of considerable 
impairment of health (emphasis added).  With two or more of 
the symptoms for the 30 percent evaluation of less severity, 
a 10 percent rating as assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  The veteran is currently in receipt of 
a 10 percent evaluation.

On VA examination in July 1999, the veteran complained of 
three to four years of acid indigestion, especially when 
eating acid-containing foods.  An upper-GI in December 1998 
was noted to be normal.  He was taking Prilosec which helped 
minimize his symptoms.  He denied hematemesis.  Abdominal 
examination was negative for hepatosplenomegaly and was non-
tender.

A VA gastroenterology outpatient visit note in November 2000 
shows that the veteran's GERD symptoms were well controlled 
on Prilosec, but partially controlled on Lansoprazole.

On VA examination in March 2001, the veteran had been placed 
on Zantac without much improvement.  A recent EGD examination 
was significant for hiatal hernia.  Prilosec was noted to 
have been helpful in the past.  He currently used 
Lansoprazole with less effect than Prilosec and he indicated 
that he had to watch his diet and avoid spicy foods and 
alcohol as well.  The impression was chronic gastroesophageal 
reflux disease fairly controlled on Proton pump and 
inhibitors with evidence of hiatal hernia.  

On VA examination in May 2004 his medication had changed to 
Omeprazole which he was taking four times per day and still 
getting symptoms including acid reflux into the mouth, 
heartburn despite raising the head of the bed by six inches, 
and saliva bubbling into the mouth.  He would get woken up in 
the middle of the night with acid coming up the sternum, 
behind the sternum.  He had no hematemesis or melena.  
Occasionally he felt that the throat was closing up and he 
would have difficulty swallowing.  His appetite varied.  He 
had no other dysphagia either for liquids, solids, cold, 
warm, or hot.  He denied epigastric pain.  The diagnosis was 
GERD of a severe degree requiring large doses of medication 
and a moderate sliding hiatal hernia shown on X-ray 
examination.  

Although the medical evidence shows that the veteran has 
symptoms of dysphagia, pyrosis and regurgitation, there is no 
evidence that this is accompanied by substernal or arm or 
shoulder pain.  In fact, on the most recent VA examination, 
the veteran denied substernal pain and he has not complained 
of arm or shoulder pain.  More importantly, the evidence does 
not support that his GERD is productive of considerable 
impairment of health, a requirement for the 30 percent 
evaluation, notwithstanding that his symptoms have been noted 
as "severe" by the examiner on VA examination in May 2004.  
Significantly, the examiner noted that the veteran was 
muscular, 285 pounds, and well-nourished.  His oral cavity 
was normal without ulceration of the mouth.  His throat was 
clear, and there was no tenderness underneath the sternum or 
in the epigastrum.  There were no signs of aspiration.  
Without substernal or arm or shoulder pain, and without 
symptoms productive of considerable impairment of health, a 
higher or 30 percent evaluation is not warranted.  The Board 
has considered the veteran's symptoms for all periods since 
the date he was awarded service connection; however, the 
criteria for a higher evaluation are not shown.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against higher evaluations is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 3.102, 4.3, Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for GERD is 
denied.


REMAND

The veteran sustained multiple back injuries during service, 
which were reflected in clinical findings shown during 
service.  A December 1998 MRI found early L5-S1 posterior 
facet degenerative joint disease and small central disc 
protrusion at L5-S1 without significant spinal stenosis.  A 
June 1998 MRI found T6-T7 left paracentral disc protrusion, 
fracture with post traumatic inflammatory change, and mild 
anterior wedging at the mid thoracic spine.  On VA 
examination in July 1999, the veteran complained of chronic 
back pain on a daily basis.  The impression was chronic mid 
and low back pain with a history of thoracic compression 
fractures and minimal degenerative lumbosacral spine disease.  
In the December 1999 rating decision, the veteran was service 
connected for the disabilities to the lumbosacral and 
thoracic spine as separate disabilities, each evaluated as 20 
percent disabling.

The only records of the veteran's treatment for his back in 
the claims file are for treatment from the VA.  However, 
there are several references to his treatment from "Group 
Health" for various complaints.  In a February 2004 
telephone call noted in the VA treatment record, the veteran 
stated that he would like to discuss obtaining a ball for 
exercises and a TENS unit "per recommendation of Group 
Health PT."  In December 2004 he stated that his back was 
still hurting, referring to treatment by Group Health, and 
wanted a handicapped sticker for his car as well as a 
disability permit for hunting.  He was told that a 
handicapped sticker would not be appropriate, and stated that 
he would get it from Group Health.  These references suggest 
that records relevant to the veteran's back disability exist 
which have not been obtained.  VCAA requires that VA make 
reasonable efforts to obtain these records.  38 C.F.R. 
§ 3.159(c)(1).  These records should be obtained, with the 
veteran's cooperation, and added to the claims file.  Records 
of the veteran's VA treatment should also be updated.

Accordingly, this case is REMANDED for the following action:

1.  With the veteran's cooperation, 
obtain any records of the veteran's 
treatment for his back condition from 
"Group Health."  Request updated 
records of the veteran's VA treatment for 
his back disability from the VA Medical 
Center, Seattle/Puget Sound dating from 
January 2005 to the present.  

2.  Thereafter, the RO should 
readjudicate the issues remaining on 
appeal taking into consideration any 
additional evidence submitted or obtained 
since the January 2005 SSOC.  If the 
benefits requested on appeal are not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC), which must 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since the January 2005 SSOC.  A 
reasonable period of time for a response 
should be afforded. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


